C. Newton, J.,
ad hoc. Where an intervention in a former suit, in which plaintiff in this suit claimed ownership of the cotton herein sued for, was dismissed on exception to some formality, and not tried upon its merits, the judgment in said suit is not res adjudicata against this one.
2. Where a'married woman obtains a separation of property with a monied judgment against her husband, under which a tract of land is seized and sold at sheriff’s sale, and bought in by the wife for the amount of previous mortgages resting thereon and holds the amount of her.bid in her hands, she becomes bound for her husband’s debts contrary to law and, therefore, the sale is an absolute nullity.
3. Where a wife, separated in property from her husband, works land belonging to another, in her own name, buying the team and furnishing supplies with her own means, the crop will belong to her,notwithstanding the fact that her husband assisted manually in raising and gathering the crop; he could do this as her agent.
4. Fifty dollars attorney’s fees allowed plaintiff as damages growing out of the wrongful seizure and sale of her property.